Citation Nr: 1117055	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-47 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbosacral strain, assigned a 10 percent rating prior to March 24, 2010, and a 20 percent rating beginning that date.

2.  Entitlement to a higher initial evaluation for right lower extremity radiculitis, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2009, which denied a rating in excess of 10 percent for chronic lumbosacral strain.  After receiving the Veteran's notice of disagreement, the RO granted a separate 10 percent rating for radiculitis of the right lower extremity in a November 2009 decision.  

The issue of the rating assigned for the radiculitis was subsequently included in the statement of the case issued in November 2009, as well as in the June 2010 supplemental statement of the case, although the Veteran did not submit a notice of disagreement specifically addressing that issue.  Nevertheless, because the issue was included in the statement of the case, thereby reasonably leading the Veteran to believe that a separate notice of disagreement was not necessary, and because the substantive appeal did not indicate whether or not the Veteran wished to appeal that issue, the Board finds that the issue is properly before the Board at this time.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005) (the presumption of regularity attaches to the issuance of an SOC addressing the underlying merits of the claim, which the Secretary presumably would have done only if the NOD was timely filed).   

Later, in a June 2010 rating decision, the RO increased the rating for chronic lumbosacral strain to 20 percent, effective March 24, 2010.  The rating issue, now two-tiered as set forth on the title page, remains on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) was denied by the RO in the April 2009 rating decision, and in his July 2009 rating decision, the Veteran expressly stated he was satisfied with VA's decision on that issue.  Therefore, as a TDIU claim is not raised by the record, such is not part of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to June 29, 2009, chronic lumbosacral strain was manifested by forward flexion greater than 60 degrees, combined range of motion greater than 120 degrees, without spasms, pain, or guarding resulting in abnormal spinal curvature, and without incapacitating episodes or ankylosis.  

2.  Beginning June 29, 2009, chronic lumbosacral strain is manifested by forward flexion greater than 30 degrees, combined range of motion of 100 degrees, but without incapacitating episodes requiring bedrest in excess of 4 weeks, or ankylosis.  

3.  Radiculitis of the right lower extremity is manifested by subjective radiation of pain, tingling, and numbness, and positive straight leg raising at 30 degrees.  

4.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  Prior to June 29, 2009, the criteria for an evaluation in excess of 10 percent for a service-connected lumbosacral strain were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).    

2.  Beginning June 29, 2009, the criteria for an evaluation of 20 percent, but no higher, for a service-connected lumbosacral strain were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).   

3.  The criteria for an evaluation in excess of 10 percent for radiculitis of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8620 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Higher Ratings

Service connection for a low back condition was granted by a July 1995 rating decision, which also assigned a 10 percent rating, effective in November 1994.  In September 2008, the Veteran filed a claim for an increased rating, stating that the condition had worsened, and that he also experienced radiation of pain, tingling, and numbness into the right lower extremity.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO assigned staged ratings for the Veteran's lumbosacral strain, with a 10 percent rating in effect prior to March 24, 2010, and a 20 percent rating assigned effective that date.  The separate 10 percent rating for radiculitis has been continuously in effect since September 9, 2008, the effective date of service connection.

On a VA examination in October 2008, the Veteran reported constant low back pain, which varied in intensity with activity.  The Veteran stated that he had low back pain which radiated to the right leg.  He said he had numbness, tingling, and weakness of the right lower extremity.  He stated that his condition was constant but flared up about 20 times a year, causing him to require bed rest up to 24 hours.  He self-treated, with no treatment by a physician during these episodes.  He said he missed approximately one week of work in the past year.  

On examination, ambulation was normal, and gait was stable, without history of falling.  He complained of low back pain after one-half of a squat.  He stood erect, with good posture and symmetrical appearance.  Movement of the thoracolumbar spine was slightly coarse after repetitive bending.  Range of motion in the low back, with increasing degrees of discomfort, was to 70 degrees of forward flexion, maximum to 80 degrees, reduction of pain discomfort 0 degrees of forward flexion.  Extension and right and left lateral flexion and rotation were all to 30 degrees.  He had mild tenderness to palpation increasing over to the right posterior pelvic area; there was no excessive tenderness at the sciatic notch.  He did not have significant muscle guarding or spasm.  After repetitive usage, the Veteran indicated increasing pain discomfort, losing 10 degrees of flexion, to 70 degrees of flexion.  There was an increase in localized tenderness, but muscle spasm and guarding did not significantly increase because of change in spinal contour or normal gait.  He did not have postural abnormalities or fixed deformities of the thoracolumbar spine.  

On neurological examination, sensory perception to light touch was intact in the sacral segments to the lower extremities.  He could feel the coolness of the floor in his bare feet.  Motor strength was 5+ bilaterally, and muscle tone was satisfactory.  There were no pathological reflexes noted.  Straight leg raising was positive at 30 degrees on the right.  

The examiner noted that X-rays of the lumbosacral spine in October 2008 were unremarkable.  X-rays in August 2008 showed mild disc space narrowing at L5-S1.  Magnetic resonance imaging (MRI) scan of the lumbosacral spine in September 2008 was unremarkable.  The diagnosis was chronic strain of the lumbosacral spine superimposed on right radiculitis, with residuals.  It was noted that repetitive movement of the thoracolumbar spine caused an additional loss of range of motion of 10 degrees in forward flexion.  This function was additionally  limited by pain following repetitive use, the pain caused a major functional impact.  

On a VA contract examination in March 2010, the Veteran complained of a five-year history of pain in the lower back which radiated into the right leg down the posterior calf and into the foot, with associated tingling and numbness.  He said CT and MRI scans had shown degenerative disc disease of the lumbar spine.  Pain was increased with physical activities, and was present constantly.  He reported periods of flare-ups which were constant and moderately severe.  A flare-up may last weeks.  He said he experienced difficulty in standing, bending, and sitting for long periods of time during flare-ups.  

On examination, the Veteran's movements were normal and he did not use an assistive device for ambulation.  He was able to sit comfortably without shifting in the chair, and able to stand up from a sitting position and sit from a supine position without difficulty.  In the examining room, he dressed and undressed without difficulty and was able to get on the examination table unaided.  The right sacroiliac joint was of increased size and tender to pressure.  Range of motion was restricted by pain to 70 degrees of flexion, 10 degrees of extension, and 10 degrees of right and left lateral bending and rotation.  Repeated flexion of the spine produced no change in range of motion.  During flexion, spasm and tenderness of the right paravertebral muscles were observed.  Straight leg raising was positive on the right at 30 degrees with pain in the back; this was noted to be in the distribution of L5-S1.  Motor strength was normal at 5/5, and muscle tone and bulk were normal.  Reflexes were 2+throughout, bilaterally.  He did not become unbalanced with bending or twisting, and gait and station were normal, including tandem, toe, and heel walking.  Light touch was intact in the lower extremities bilaterally.  

The claims file was not available for review, and no diagnostic tests were performed.  The diagnoses were degenerative disc disease at L5-S1 with right paravertebral muscle spasm; right lumbar radiculopathy; and chronic arthritic change at the right sacroiliac joint.  


Lumbosacral Spine

For disabilities of the spine, the rating schedule includes a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2010).  As pertinent to the thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, Id. 

On the VA examination in October 2008, forward flexion, as limited by pain on repetitive motion, was to 70 degrees, and combined range of motion was 220 degrees.  On the VA examination in March 2010, flexion was again to 70 degrees, but the combined range of motion was 100 degrees.  As a result, he was granted a 20 percent rating as of the date of that examination.  

The evidence, shows, however, that the Veteran sought emergency room treatment on June 29, 2009, with an acute exacerbation of his low back pain.  He was given a shot of valium and Toradol, and discharged home, with discharge instructions of heat, stretching, massage, rest, and continued medication.  When seen two days later at a VA facility, he said that the pain had begun after he bent over to pick up an object.  He continued to have back pain, radiating into the right buttock and thigh.  He ambulated with splinting of the lumbosacral spine.  The back had a normal contour; however, there was tenderness over the lumbar spine, with limited extension, flexion, and rotation.  

He continued with some tenderness, although no mention of any range of motion studies was noted until the March 2010 VA examination.  In view of the documented exacerbation of back pain on June 29, 2009, with limitation of motion specifically noted two days later, the Board is of the opinion that the Veteran's lumbosacral spine condition more closely approximated the criteria for a 20 percent rating effective the date of the exacerbation, June 29, 2009.  

An evaluation in excess of 10 percent is not warranted prior to that date, however.  On the VA examination in October 2008, forward flexion, as limited by pain on repetitive motion, was to 70 degrees, and combined range of motion was 220 degrees.  Radiographic studies during this time showed mild or no lumbosacral spine abnormalities.  There was no muscle guarding shown during this time, and muscle spasms were not significant, and did not result in abnormal gait or abnormal spinal contour, as contemplated for a 20 percent rating.  Accordingly, prior to June 29, 2009, the preponderance of the evidence is against an evaluation in excess of 10 percent for lumbosacral strain, based on the general formula.  

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 (2010), DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the October 2008 VA examination noted that pain following repetitive use caused a "major" functional impact, there were only 10 degrees lost in range of motion, and radiographic studies showed mild or no abnormalities in the lumbosacral spine.  Moreover, no abnormal spinal contours were shown, strength was entirely normal, and there were no other objective signs of functional impairment, beyond those contemplated by the 10 percent rating in effect during this time.  Additionally, the VA outpatient treatment records during this period do not show any additional functional impairment.  Functional impairment must be supported by adequate pathology.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Board finds the absence of any objective signs of functional impairment, beyond those contemplated by the 10 percent rating, to be more persuasive than the examiner's statement of "major" functional impact.  Accordingly, a higher rating based on functional impairment is not shown.  

As discussed above, beginning June 29, 2009, the evidence more closely approximates a 20 percent rating.  A rating higher than 20 percent is not warranted, however.  In this regard, for a higher rating, symptoms more closely approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine, have not been demonstrated.  Ankylosis has not been shown.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis; other specified symptoms are present when ankylosis is unfavorable.  See 38 C.F.R. § 4.71a, Codes 5235-5243, Note (5).  In this case, the Veteran has exhibited a positive range of motion, albeit limited, in all directions.

The Veteran states that he has degenerative disc disease.  Although the medical evidence as to this is equivocal, the Board will nevertheless discuss whether a higher rating is warranted based on incapacitating episodes of intervertebral disc syndrome.  In this regard, intervertebral disc syndrome may be rated based on a general formula for rating spine disabilities, or based on incapacitating episodes, whichever result in the higher evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

When rated based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

At the time of his October 2008 VA examination, the Veteran stated that his condition was constant but flared up about 20 times a year, causing him to require bed rest up to 24 hours.  He did not, however, seek medical treatment for this condition, and, thus, the requirement for bed rest prescribed by a physician is not met.  

When he sought emergency room treatment on June 29, 2009, among the instructions noted was "rest."  The time was not specified, and was also not identified as "bed rest."  Additionally, he was advised to seek follow-up from his primary care provider, and none of the subsequent VA treatment records show that bed rest was prescribed.  

Moreover, as discussed above, the Board has granted a 20 percent rating effective June 29, 2009, and he also has a separate 10 percent rating for neurological manifestations, for a combined rating of 30 percent.  See 38 C.F.R. § 4.25 (2010).  
For a higher rating of 40 percent as of this date, incapacitating episodes having a total duration of at least four weeks during a 12-month period must be shown; this is not indicated by any medical evidence of record.  

In sum, the only medical evidence showing "rest" was prescribed was dated June 29, 2009, and does not suggest either bed rest, or a duration of more than four weeks.  No medical indication of bed rest was shown prior to or after that date.  As a result, a higher rating is not warranted based on incapacitating episodes, for any length of time during the appeal period.

Radiculitis

Under the general formula for rating back disabilities, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243 Note (1).  The Veteran is in receipt of a separate 10 percent rating for radiculitis of the right lower extremity.

Disability of the sciatic nerve (or neuritis or neuralgia) is rated 10 percent when there is evidence of mild incomplete paralysis; 20 percent with moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2010).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (2010).

The Veteran contends that he has numbness, tingling, and weakness in the right lower extremity, from radiation of low back pain.  

The separate 10 percent rating for radiculitis of the right lower extremity has been in effect throughout the appeal period.  Both VA examinations showed positive straight leg raising at 30 degrees, but no other positive neurological findings.  Physical examinations have shown normal strength and sensory findings.  

The Veteran underwent electrodiagnostic studies of the right lower extremity in July 2009, consisting of electromyogram and nerve conduction studies.  The resulting clinical impression was that there was no electrodiagnostic evidence to confirm a lumbosacral radiculopathy or a focal or generalized neuropathy involving the right lower extremity.  Judging by the physical examination and the Veteran's history, it was thought that some of the right gluteal pain may be mechanical.  It was noted, however, that electrodiagnostic studies could not rule out  a lumbosacral radiculopathy, especially if the symptoms were mainly sensory.  

In view of these findings, the Board concludes that the Veteran's radiculitis does not more closely approximate "moderate" incomplete paralysis, and, accordingly, a rating in excess of 10 percent is not warranted.  In this regard, his subjective complaints are not accompanied by objective evidence indicating more than mild impairment.  

Extraschedular Consideration

The Veteran's lumbosacral spine disability picture, to include radiculitis, is contemplated by the rating schedule, which provides for higher evaluations for low back disorders, and for higher ratings for separate neurological manifestations.  Moreover, there are no symptoms present which have not been accounted for in the assigned ratings.  The assigned schedular evaluations are, therefore, adequate, and referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321, Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, for the reasons discussed above, the evidence supports the grant of a 20 percent rating, but no higher, for lumbosacral strain, effective June 29, 2009.  Otherwise, the evidence does not more closely approximate the criteria for a higher rating for the Veteran's lumbosacral strain with arthritis, and the preponderance of the evidence is against the claim for higher ratings for a lumbar spine disability.  Likewise, the preponderance of the evidence is against a rating higher than 10 percent for right lower extremity radiculitis, effective throughout the appeal period.  Further, the rating criteria are adequate, and, other than the previously assigned staged ratings, there are no distinct periods of time during the appeal period during which the lumbosacral strain, or right lower extremity radiculitis, would warrant a higher rating.  The preponderance of the evidence is against the claim for any other higher or separate rating, and, therefore, the benefit-of-the-doubt doctrine is inapplicable, and the remainder of the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in October 2008, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claims for higher ratings, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in August 2009, he was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  A letter dated in February 2010 also included the issue of a higher rating for radiculitis of the right lower extremity.  This notice was in accordance with Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  

Any timing defects in the above notifications were cured by subsequent readjudication of the claims, most recently in a supplemental statement of the case furnished in June 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's VA and service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided in October 2008 and March 2010; those examinations describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 10 percent for chronic lumbosacral strain, prior to June 29, 2009, is denied.

An evaluation of 20 percent for chronic lumbosacral strain, beginning June 29, 2009, is granted, subject to the laws and regulations governing payment of monetary benefits.

An evaluation in excess of 20 percent for chronic lumbosacral strain, beginning June 29, 2009, is denied.

An evaluation in excess of 10 percent for right lower extremity radiculitis is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


